El Juez PresideNtb Señor Del Toro
emitió la opinión ¿el tribunal.
El Fiscal del Distrito de San Juan formuló acusación -contra Pedro Lorenzano- y Benito Colón imputándoles la comisión de un delito de falsa' representación cometido como sigue:
“Los referidos Pedro Lorenzano y Benito Colón, allá para uno de los días del mes de febrero de 1937 y en la Ciudad de San Juan, *840Puerto Rico, que forma parte del distrito judicial del mismo nom-bre, a sabiendas e intencionalmente, valiéndose de falsas y fraudu-lentas simulaciones y con intención criminal de obtener la posesión y propiedad de la suma de ciento cuarenta y seis dólares pertene-cientes a la sociedad mercantil que, bajo la razón social de ‘Irizarry Hermanos’, bace negocios en San Juan y con la intención de enga-ñar y defraudar a dichos ‘Irizarry Hermanos’ y privarles de la men-cionada suma de dinero, falsa y fraudulentamente simularon y re-presentaron a ‘Irizarry Hermanos’ que Benito Colón era la persona de Juan Mercado, a cuyo favor estaba expedido un cheque por la suma de ciento cuarenta y seis dólares, expedido por la corporación política ‘El Pueblo de Puerto Rico’, siendo dicha simulación falsa y fraudulenta, pues no era cierto que Benito Colón fuera Juan Mercado, o sea, la persona a cuyo favor estaba expedido el referido che-que de ciento cuarenta y seis dólare’s, y siendo falso también que Juan Mercado, o sea, la persona a cuyo favor estaba expedido dicho cheque, hubiese firmado ni autorizado a los acusados Pedro Loren-zano y Benito Colón, ni a ninguna otra persona a endosar y cobrar tal cheque, y a los acusados les constaba, allí y entonces que tal si-mulación era falsa y fraudulenta, habiendo sido hecha por éstos con el fin de inducir a ‘Irizarry Hermanos’ a canjear el cheque y entre-garles la suma de ciento cuarenta y seis dólares, y la mercantil ‘Iri-zarry Hermanos’, creyendo ser cierta la falsa simulación, y única-mente inducida por ella, se desprendió, allí y entonces, de la propie-dad de dicha suma de dinero y la entregó a los acusados Pedro Lo-renzano y Benito Colón, defraudando de este modo ilegal y fraudu-lento a ‘Irizarry Hermanos’ en el montante total de la ameritada cantidad de ciento cuarenta y seis dólares.”
Al acto de la lectura de la acusación comparecieron Loren-zano y Colón en persona y además por su abogado el segundo. El primero manifestó que su abogado lo sería el Lie. Celes-tino Iriarte, se declaró inocente y pidió juicio por jurado.
En el juicio estuvo Lorenzano asistido de su abogado Héctor González Blanes. Practicada la prueba de cargo, la defensa pidió a la corte que ordenara al Jurado que se reti-rara para presentarle .una cuestión de derecho. Así se ordenó y la defensa solicitó de la corte que instruyera al Jurado que rindiera un veredicto de absolución por no ser *841la prueba de cargo suficiente. Argumentada la solicitud, fue declarada sin lugar.
Retornó el Jurado a la sala de la corte. Manifestó la defensa que sometía el caso por la prueba del Pueblo. Dió la corte las debidas instrucciones al Jurado y rindió éste un veredicto de culpable. Al dictar su sentencia el 3 de junio de 1938, la corte condenó al convicto a sufrir cuatro años de presidio con trabajos forzados. Apeló Lorenzano y en un alegato presentado por él mismo sostiene que por no haberle concedido la corte la suspensión del juicio que le pidiera, le privó de obtener el verdadero auxilio de abogado que la Constitución y la ley le garantizan; que su causa debió sobreseerse por haber transcurrido más de ciento veinte días entre la presentación de la acusación y la celebración del juicio, y que quedó indefenso al no permitírsele por la corte probar su defensa de coartada.
Presentó el Fiscal de esta Corte Suprema su informe reglamentario y notificado el apelante archivó otro alegato de contestación. La vista, del recurso se celebró con la sola asistencia del fiscal el seis de noviembre último.
El primer motivo de error no encuentra apoyo en los autos. Carece además de fundamento. No encuentra apoyo en los autos porque en ninguna, parte de ellos aparece que se formulara petición alguna de suspensión de juicio. Y carece de fundamento porque lo que sí revelan los autos es que el acusado estuvo asistido de abogado durante la vista y por él defendido y que si bien compareció sin abogado al acto de la lectura de la acusación manifestó que lo tenía e hizo la alegación de inocente y solicitó juicio por jurado.
Tampoco surge de los autos que la petición de sobresei-miento a que se refiere el segundo señalamiento de error fuera presentada, de suerte que no hay base para considerar ni resolver la cuestión.
Lo mismo sucede con el tercer error señalado. No surge de lo» autos obstáculo alguno para que el acusado presentara *842prueba de coartada si es que la tenía. Por el contrario surge de ellos, como sabemos, que declarada sin lugar su moción de veredicto absolutorio, el acusado descansó en la propia prueba del Pueblo cuya insuficiencia alegó.
Hemos examinado esa prueba y es a nuestro juicio bastante. Ella demuestra de modo convincente que aunque no fué Lorenzano el que cambió el cheque e hizo directamente a Irizarry Hermanos la falsa representación que culminó en el fraude, fué él el que preparó la trama y el que envió a su coacusado Colón y al testigo Sanz con el cheque a la mercantil indicada a perpetrarlo.

Debe, en tal virtud, declararse el recurso sin lugar y con-firmarse la sentencia apelada.